EXHIBIT 10.18

 

GUARANTY

 

THIS GUARANTY is entered into as of the 19th day of August, 2005, by EACH OF THE
UNDERSIGNED (each a “Guarantor” and, collectively, the “Guarantors”) in favor of
and for the benefit of MANUFACTURERS AND TRADERS TRUST COMPANY, a New York
banking corporation (the “Lender”).

 

RECITALS

 

A.           Pursuant to a Credit Agreement, dated as of the date hereof, by and
between EMERGING VISION, INC., a New York corporation (the “Company”), and the
Lender (as the same may be amended, modified, restated or supplemented from time
to time, the “Credit Agreement”), the Company will receive Loans and other
financial accommodations from the Lender and will incur Obligations.

 

B.           The Guarantors, being members of a group of entities affiliated
with the Company and being engaged in related businesses will receive direct and
indirect benefits from such Loans and financial accommodations.

 

C.           Each Guarantor wishes to grant the Lender security and assurance in
order to secure the payment and performance by the Company of all of its present
and future Obligations, and, to that effect, to guaranty the Obligations as set
forth herein.

 

Accordingly, each Guarantor hereby agrees as follows:

 

 

1.

Guaranty.

 

(a)         Each Guarantor, jointly and severally, absolutely, unconditionally
and irrevocably guarantees to the Lender the full and punctual payment by the
Company, when due, whether at the stated due date, by acceleration or otherwise,
of all Obligations of the Company, howsoever created, arising or evidenced,
voluntary or involuntary, whether direct or indirect, absolute or contingent
now, or hereafter existing or owing to the Lender under the Credit Agreement,
the Notes or the other Loan Documents (collectively, the “Guaranteed
Obligations”). This Guaranty is an absolute, unconditional, continuing guaranty
of payment and not of collection of the Guaranteed Obligations and includes
Guaranteed Obligations arising from successive transactions which shall either
continue such Guaranteed Obligations or from time to time renew such Guaranteed
Obligations after the same have been satisfied. This Guaranty is in no way
conditioned upon any attempt to collect from the Company or upon any other event
or contingency, and shall be binding upon and enforceable against each Guarantor
without regard to the validity or enforceability of the Credit Agreement, the
Notes or any other Loan Document or of any term of any thereof. If for any
reason the Company shall fail or be unable duly and punctually to pay any of the
Guaranteed Obligations (including, without limitation, amounts that would become
due but for the operation of the automatic stay under Section 362(a) of the

 

Bankruptcy Code, 11 U.S.C. § 362(a)), each Guarantor will forthwith pay the
same, in cash, immediately upon demand.

 

 

1

 


--------------------------------------------------------------------------------

 

 

(b)          In the event the Credit Agreement, any Note or any other Loan
Document shall be terminated as a result of the rejection thereof by any
trustee, receiver or liquidating agent of the Company or any of its properties
in any bankruptcy, insolvency, reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar proceeding, each Guarantor’s
obligations hereunder shall continue to the same extent as if the Credit
Agreement, such Note or such other Loan Document had not been so rejected.

 

(c)          Each Guarantor shall pay all costs, expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) and damages incurred
in connection with the enforcement of this Guaranty and of the Guaranteed
Obligations of the Company under the Credit Agreement or the Note or any other
Loan Document to the extent that such costs, expenses and damages are not paid
by the Company pursuant to the respective documents.

 

(d)          Each Guarantor further agrees that if any payment made by the
Company or any Guarantor to the Lender on any Obligation or Guaranteed
Obligation, as applicable, is rescinded, recovered from or repaid by the Lender,
in whole or in part, in any bankruptcy, insolvency or similar proceeding
instituted by or against the Company or any Guarantor, or otherwise, this
Guaranty shall continue to be fully applicable to such Guaranteed Obligation to
the same extent as though the payment so recovered or repaid had never
originally been made on such Guaranteed Obligation.

 

(e)          If any Event of Default shall have occurred and be continuing, the
Lender, and any Affiliate of the Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by the Lender, or any
Affiliate of the Lender to or for the credit or the account of any Guarantor
against any of and all the obligations of any Guarantor now or hereafter
existing under this Guaranty, irrespective of whether or not the Lender shall
have made any demand hereunder and although such obligations may be unmatured.
The rights under this paragraph 1(e) are in addition to other rights and
remedies (including other rights of set off) which the Lender may have.

 

 

2.

Guaranty Continuing, Absolute, Unlimited.

 

The obligations of each Guarantor hereunder shall be continuing, absolute,
irrevocable, unlimited and unconditional, shall not be subject to any
counterclaim, set-off, deduction or defense based upon any claim any Guarantor
may have against the Lender or the Company or any other person, and shall remain
in full force and effect without regard to, and, to the fullest extent permitted
by applicable law, shall not be released, discharged or in any way affected by,
any circumstance or condition (whether or not any Guarantor shall have any
knowledge or notice thereof) whatsoever which might constitute a legal or
equitable discharge or defense including, but not limited to, (a) any express or
implied amendment, modification or supplement to the Credit Agreement, any Note,
or any other Loan Document or any other agreement referred to in any thereof, or
any other instrument applicable to the Company or to the Loans, or the Letters
of Credit or any part thereof; (b) any failure on the part of the Company to
perform or comply with the Credit Agreement, any Note or any other Loan Document
or any failure of any other Person to perform or comply with any term of the
Credit Agreement, any Note, or any other Loan Document or any other agreement as
aforesaid; (c) any waiver, consent, change, extension, indulgence or other
action or any action or inaction under or in respect of the

 

2

 


--------------------------------------------------------------------------------

 

Credit Agreement, any Note, or any other Loan Document or any other agreement as
aforesaid, whether or not the Lender, the Company or any Guarantor has notice or
knowledge of any of the foregoing; (d) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceeding with respect to the Company, or its properties or its creditors, or
any action taken by any trustee or receiver or by any court in any such
proceeding; (e) any furnishing or acceptance of additional security or any
release of any security; (f) any limitation on the liability or obligations of
the Company under the Credit Agreement, any Note or any other Loan Document or
any termination, cancellation, frustration, invalidity or unenforceability, in
whole or in part, of the Credit Agreement, any Note, this Guaranty or any other
Loan Document or any term of any thereof; (g) any lien, charge or encumbrance on
or affecting any Guarantor’s or any of the Company’s respective assets and
properties; (h) any act, omission or breach on the part of the Lender under the
Credit Agreement, any Note or any other Loan Document or any other agreement at
any time existing between the Lender and the Company or any law, governmental
regulation or other agreement applicable to the Lender or any Loan; (i) any
claim as a result of any other dealings among the Lender, any Guarantor or the
Company; (j) the assignment of this Guaranty, the Credit Agreement, any Note or
any other Loan Document by the Lender to any other Person; (k) any change in the
name of the Lender, the Company or any other Person referred to herein; or (l)
the release of an obligor or any other Guarantor of its obligations under the
Loan Documents.

 

 

3.

Waiver.

 

Each Guarantor unconditionally waives, to the fullest extent permitted by
applicable law: (a) notice of any of the matters referred to in Section 2
hereof, except as expressly provided herein; (b) all notices which may be
required by statute, rule of law or otherwise to preserve any rights against any
Guarantor hereunder, including, without limitation, notice of the acceptance of
this Guaranty, or the creation, renewal, extension, modification or accrual of
the Guaranteed Obligations or notice of any other matters relating thereto, any
presentment, demand, notice of dishonor, protest, nonpayment of any damages or
other amounts payable under the Credit Agreement, any Note or any other Loan
Documents; (c) any requirement for the enforcement, assertion or exercise of any
right, remedy, power or privilege under or in respect of the Credit Agreement,
any Note or any other Loan Documents, including, without limitation, diligence
in collection or protection of or realization upon the Guaranteed Obligations or
any part thereof or any collateral therefor; (d) any requirement of diligence;
(e) any requirement to mitigate the damages resulting from a default by the
Company under the Credit Agreement, any Note or any other Loan Documents; (f)
the occurrence of every other condition precedent to which any Guarantor or the
Company may otherwise be entitled; (g) the right to require the Lender to
proceed against the Company or any other Person liable on the Guaranteed
Obligations, to proceed against or exhaust any security held by the Company or
any other person, or to pursue any other remedy in the Lender’s power
whatsoever; and (h) the right to have the property of the Company first applied
to the discharge of the Guaranteed Obligations.

 

The Lender may, at its election, exercise any right or remedy it may have
against the Company without affecting or impairing in any way the liability of
any Guarantor hereunder and each Guarantor waives, to the fullest extent
permitted by applicable law, any defense arising out of the absence, impairment
or loss of any right of reimbursement, contribution or subrogation or any other
right or remedy of any Guarantor against the Company, whether resulting from
such election by the Lender or otherwise. Each Guarantor waives any defense
arising by reason of any

 

3

 


--------------------------------------------------------------------------------

 

disability or other defense of the Company or any Guarantor or by reason of the
cessation for any cause whatsoever of the liability, either in whole or in part,
of the Company to the Lender for the Guaranteed Obligations.

 

Each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Company and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations and agrees that the Lender
shall not have any duty to advise any Guarantor of information regarding any
condition or circumstance or any change in such condition or circumstance. Each
Guarantor acknowledges that the Lender has not made any representations to any
Guarantor concerning the financial condition of the Company.

 

 

4.

Representations and Covenants of each Guarantor.

 

(a)         The representations and warranties contained in Article IV of the
Credit Agreement, to the extent they relate and are applicable to a Guarantor,
are true and correct as of the date hereof and the Lender is entitled to rely on
such representations and warranties to the same extent as though the same were
set forth in full herein.

 

(b)        Each Guarantor hereby agrees to perform the covenants contained in
Article VI and Article VII of the Credit Agreement, to the extent they relate
and are applicable to the Guarantor, and the Lender is entitled to rely on such
agreement to perform such covenants to the same extent as though the same were
set forth in full herein.

 

 

5.

Payments.

 

Each payment by each Guarantor to the Lender under this Guaranty shall be made
in the time, place and manner provided for payments in the Credit Agreement
without set-off or counterclaim to the account at which such payment is required
to be paid by the Company under the Credit Agreement.

 

 

6.

Parties.

 

This Guaranty shall inure to the benefit of the Lender and its permitted
successors, assigns or transferees, and shall be binding upon the Guarantors and
their respective successors and assigns. No Guarantor may delegate any of its
duties under this Guaranty without the prior written consent of the Lender (and
any such delegation without such consent shall be null and void).

 

 

7.

Notices.

 

Any notice shall be conclusively deemed to have been received by a party hereto
and to be effective on the day on which delivered to such party at the address
set forth below, or if sent by registered or certified mail, on the third
Business Day after the day on which mailed in the United States, addressed to
such party at said address:

 

4

 


--------------------------------------------------------------------------------

 

 

(a)           if to the Lender,

 

 

Manufacturers and Traders Trust Company

401 Broadhollow Road

Melville, New York 11747

 

Attention:

Tamra Postiglione

Relationship Manager – Emerging Vision, Inc.

 

Telecopy:

(631)

869-6514

 

 

(b)

if to a Guarantor,

 

 

c/o Emerging Vision, Inc.

 

 

100 Quentin Roosevelt Boulevard

 

Suite 508

 

 

Garden City, New York 11530

 

 

Attention: CFO

 

Telecopy: (516) 390-2110

 

With a copy to :

 

100 Quentin Roosevelt Boulevard

Suite 508

Garden City, New York 11530

Attention: General Counsel

 

Telecopy: (516) 465-6952

 

 

(c)

as to each such party at such other address as such party shall have designated
to the other in a written notice complying as to delivery with the provisions of
this Section 7.

 

 

8.

Remedies.

 

Each Guarantor stipulates that the remedies at law in respect of any default or
threatened default by a Guarantor in the performance of or compliance with any
of the terms of this Guaranty are not and will not be adequate, and that any of
such terms may be specifically enforced by a decree for specific performance or
by an injunction against violation of any such terms or otherwise.

 

 

9.

Rights to Deal with the Company.

 

At any time and from time to time, without terminating, affecting or impairing
the validity of this Guaranty or the obligations of any Guarantor hereunder, the
Lender may deal with the Company in the same manner and as fully as if this
Guaranty did not exist and shall be entitled, among other things, to grant the
Company, without notice or demand and without affecting any Guarantor’s
liability hereunder, such extension or extensions of time to perform, renew,
compromise, accelerate or otherwise change the time for payment of or otherwise
change the terms of indebtedness or any part thereof contained in or arising
under the Credit Agreement, any Note or any other Loan Documents, or to waive
any obligation of the Company to perform,

 

5

 


--------------------------------------------------------------------------------

 

any act or acts as the Lender may deem advisable.

 

 

10.

Subrogation.

 

(a)          Upon any payment made or action taken by a Guarantor pursuant to
this Guaranty, such Guarantor shall, subject to the provisions of Sections 10(b)
and (c) hereof, be fully subrogated to all of the rights of the Lender against
the Company arising out of the action or inaction of the Company for which such
payment was made or action taken by such Guarantor.

 

(b)          Any claims of such Guarantor against the Company arising from
payments made or actions taken by such Guarantor pursuant to the provisions of
this Guaranty shall be in all respects subordinate to the full and complete or
final and indefeasible payment or performance and discharge, as the case may be,
of all amounts, obligations and liabilities, the payments or performance and
discharge of which are guaranteed by this Guaranty, and no payment hereunder by
a Guarantor shall give rise to any claim of such Guarantor against the Lender.

 

(c)          Notwithstanding anything to the contrary contained in this Section
10, no Guarantor shall be subrogated to the rights of the Lender against the
Company until all of the Obligations of the Company have been paid finally and
indefeasibly in full, and that subrogation shall be suspended upon the
occurrence of the events described in Section 1(d) hereof until the Lender is
indefeasibly paid in full.

 

 

11.

Survival of Representations, Warranties, etc.

 

All representations, warranties, covenants and agreements made herein, including
representations and warranties deemed made herein, shall survive any
investigation or inspection made by or on behalf of the Lender and shall
continue in full force and effect until all of the obligations of the Guarantors
under this Guaranty shall be fully performed in accordance with the terms
hereof, and until the payment in full of the Guaranteed Obligations.

 

12.          GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. THIS
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OR CHOICE OF
LAW. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, COUNTY OF NEW YORK IN ANY
ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION
WITH THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH GUARANTOR HEREBY WAIVES AND AGREES NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH FEDERAL OR STATE COURTS, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT THIS GUARANTY OR ANY DOCUMENT OR ANY

 

6

 


--------------------------------------------------------------------------------

 

INSTRUMENT REFERRED TO HEREIN OR THEREIN OR THE SUBJECT MATTER HEREOF OR THEREOF
MAY NOT BE LITIGATED IN OR BY SUCH FEDERAL OR STATE COURTS. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH GUARANTOR AGREES NOT TO (i) SEEK AND HEREBY
WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF
ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN
ENFORCEMENT OF SUCH JUDGMENT OR (ii) ASSERT ANY COUNTERCLAIM IN ANY SUCH SUIT,
ACTION OR PROCEEDING UNLESS SUCH COUNTERCLAIM IS A COMPULSORY OR MANDATORY
COUNTERCLAIM UNDER APPLICABLE LAWS GOVERNING CIVIL PROCEDURE. EACH GUARANTOR
AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED
MAIL TO THE ADDRESS FOR NOTICES SET FORTH IN THIS GUARANTY OR ANY METHOD
AUTHORIZED BY THE LAWS OF NEW YORK. THE LENDER AND EACH GUARANTOR KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS GUARANTY, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

 

13.

Miscellaneous.

 

(a)          All capitalized terms used herein and not defined herein shall have
the meanings specified in the Credit Agreement.

 

(b)          This Guaranty is the joint and several obligation of each
Guarantor, and may be enforced against each Guarantor separately, whether or not
enforcement of any right or remedy hereunder has been sought against any other
Guarantor. Each Guarantor acknowledges that its obligations hereunder will not
be released or affected by the failure of the other Guarantors to execute the
Guaranty or by a determination that all or a part of this Guaranty with respect
to any other Guarantor is invalid or unenforceable.

 

(c)          If any term of this Guaranty or any application thereof shall be
invalid or unenforceable, the remainder of this Guaranty and any other
application of such term shall not be affected thereby.

 

(d)          Any term of this Guaranty may be amended, waived, discharged or
terminated only by a written agreement executed by each Guarantor and by the
Lender.

 

(e)          The headings in this Guaranty are for purposes of reference only
and shall not limit or define the meaning hereof.

 

(f)           No delay or omission by the Lender in the exercise of any right
under this Guaranty shall impair any such right, nor shall it be construed to be
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise of any other right.

 

[next page is signature page]

 

7

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be executed and
delivered as of the day and year first above written.

 

VISIONCARE OF CALIFORNIA, INC.

 

By:___________________________

 

Name: Christopher G. Payan

Title: CEO

 

ACKNOWLEDGMENT

 

 

STATE OF New York

    )

    ):SS.

COUNTY OF SUFFOLK

    )

 

 

On the 19th day of August in the year 2005 before me, the undersigned,
personally appeared Christopher G. Payan, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that she executed the
same in her capacity, and that by her signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

 

___________________________

 

Notary Public

 

8

 


--------------------------------------------------------------------------------

 

 